UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6834


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY WAYNE BARNES, a/k/a C,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:10-cr-00032-NKM-1; 3:13-cv-80601-NKM-
RSB)


Submitted:   October 28, 2015             Decided:   June 20, 2016


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Rodney Wayne Barnes, Appellant Pro Se.   Heather Lynn Carlton,
Ronald Mitchell Huber, Assistant United States Attorneys,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Rodney Wayne Barnes seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying his motion for reconsideration.                     This Court granted a

certificate of appealability on the issue of whether Barnes’

trial counsel performed deficiently with regard to his advice

pertaining to the potential for a second 21 U.S.C. § 851 (2012)

enhancement.        For    the    reasons       that   follow,     we   conclude   that

Barnes failed to show that counsel’s performance was deficient.

     In October 2010, a federal grand jury returned a 5-count

superseding indictment charging Barnes, and 7 other defendants,

with conspiracy to possess with intent to distribute 50 grams or

more of crack cocaine, 100 grams of heroin, and 500 grams of

powder     cocaine,       in     violation       of    21   U.S.C.       §§ 841(a)(1),

(b)(1)(A),    21    U.S.C.       § 846   (2012)        (Count    1);    conspiracy     to

commit money laundering, in violation of 18 U.S.C. § 1956(h)

(2012) (Count 2); two counts of distribution of crack cocaine,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012) (Count 3

and 4); and aiding and abetting another in the distribution of

crack    cocaine,    in    violation     of      18    U.S.C.    § 2    (2012)   and   21

U.S.C. § 841(a)(1), (b)(1)(C) (Count 5).                        The Government filed

notice, pursuant to 21 U.S.C. § 851, of its intent to seek an

enhanced statutory sentencing range due to Barnes’ prior felony



                                            2
drug conviction, specifically his 2001 Virginia conviction for

distribution of a controlled substance.

       A   defendant       convicted   of        a    drug    trafficking      offense     is

subject to an enhanced statutory sentencing range of 20 years to

life if his instant conviction occurs “after a prior conviction

for    a   felony   drug     offense       has       become   final”      or   a   mandatory

sentence of life imprisonment if his conviction occurs “after

two or more prior convictions for a felony drug offense have

become final.”             21 U.S.C. § 841(b)(1)(A).                   A “[f]elony drug

offense” is defined under 21 U.S.C. § 802(44) (2012) as “an

offense that is punishable by imprisonment for more than one

year under any law . . . that prohibits or restricts conduct

relating to narcotic drugs, marihuana [sic], anabolic steroids,

or depressant or stimulant drugs.”                     Barnes contends that counsel

erroneously advised him that he was eligible for more than one

§ 851 enhancement.

       To prove a claim of ineffective assistance of counsel, a

“defendant        must    show     [(1)]     that       counsel’s         performance     was

deficient,” and (2) “that the deficient performance prejudiced

the    defense.”          Strickland   v.        Washington,        466 U.S. 668,   687

(1984).     In the context of a conviction following a guilty plea,

a     defendant     can     show    prejudice          only    by    demonstrating        “‘a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to

                                             3
trial.’”         Missouri     v.   Frye,     132     S.   Ct.    1399,      1409     (2012)

(quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

       Barnes’     plea     agreement      included       a   provision       confirming

Barnes’ understanding that the Government intended to seek a

§ 851 sentence enhancement based on his 2001 Virginia conviction

for    possession      with   intent    to       distribute     cocaine.        The    plea

agreement further provided that, if Barnes complied with his

obligations under the plea agreement, “the Government will agree

not to seek additional enhancement of [Barnes’] penalty range,

pursuant    to    21    U.S.C.     § 851,     by    reason      of   any    other     prior

convictions for felony drug offenses which [Barnes] may have,

other than [the 2001 Virginia conviction for possession with

intent to distribute cocaine].”

       During the Fed. R. Crim. P. 11 hearing, defense counsel

stated     that,       although       Barnes        stipulated        to     one      § 851

enhancement, he benefited from the plea agreement because the

Government could have, but agreed not to, file more than one

§ 851    enhancement,         which   would       have    subjected        Barnes     to   a

mandatory    life      sentence.        After       the   court      accepted       Barnes’

guilty plea, the Assistant United States Attorney stated for the

record that the Government did not think that a second § 851

enhancement would have been possible.                     The court asked, “Does

everyone understand that?              It doesn’t change anything, I take

it.”    Neither Barnes nor his defense counsel answered.

                                             4
     Barnes       asserts         that         counsel        was        ineffective           for

representing that the Government could have pursued a second

§ 851 enhancement and that he was prejudiced because he pled

guilty based on this representation.                      Counsel concluded that his

client was       eligible       for   a    second      § 851       enhancement         based   on

Barnes’    May     2000        Maryland        felonious          possession         of    heroin

conviction,       for     which       he       was    sentenced          to        five    years’

imprisonment.             We     accord         defense           counsel’s         “reasonable

professional      judgment       .    .    .   a     heavy    measure         of    deference,”

Strickland, 466 U.S. at 690-91, and hold that Barnes has failed

to show that his attorney’s performance was deficient.

     We    therefore      affirm      the      district       court’s         orders       denying

relief on this ineffective assistance claim and denying Barnes’

motion for reconsideration of this issue.                          We deny a certificate

of appealability and dismiss the appeal as to all other claims.

Barnes’    motion       for     appointment          of   counsel        is    denied.         We

dispense    with       oral     argument           because        the    facts       and    legal

contentions      are    adequately         presented         in    the   materials         before

this court and argument would not aid the decisional process.



                                           AFFIRMED IN PART; DISMISSED IN PART




                                                5